DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Clasims 1-20, and 27-33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 and 27 recite the limitation "or", which makes the claim unclear and indefinite.  It is not clear which final product is claimed in the claim.  Appropriate correction is requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14, 21-25 and 27-31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPUB 2017/0212318 to KUO et al.
 	Fig. 1 of Kuo is reproduced for a reference.

    PNG
    media_image1.png
    566
    799
    media_image1.png
    Greyscale

 	Kuo shows the following.
 	Claim 1. A unidirectional transmission device, comprising:
at least one substrate 3 (see fig. 1), comprising at least one recess 21;
at least one light source 1, configured to transform an electrical signal into an optical signal, and transmit the optical signal; and
at least one light-sensing element 2, configured to receive the optical signal, and transform the optical signal into the electrical signal, wherein the at least one recess is configured to dispose the at least one light source, or configured to dispose the at least one light-sensing element, or configured to reflect the optical signal (see reflecting layer 5).
 	Claim 2. The unidirectional transmission device of claim 1, further comprising: a first conductor 14, wherein the at least one light source is connected to the first conductor in a flip bonding manner; and a second conductor 14, wherein the at least one light-sensing element is connected to the second conductor in a flip bonding manner.  See ¶0027.
 	Claim 3. The unidirectional transmission device of claim 2, wherein the first conductor is isolated from the second conductor.  See different 14s in fig. 1.
 	Claim 4. The unidirectional transmission device of claim 2, wherein the first conductor and the second conductor respectively penetrate the at least one substrate in order to connected to the at least one light source and the at least one light-sensing element.  See fig. 1.
 	Claim 5. The unidirectional transmission device of claim 2, wherein the first conductor and the second conductor respectively cover the at least one substrate in order to connected to the at least one light source and the at least one light-sensing element.  See 7s and 16s in fig. 1.
 	Claim 6. The unidirectional transmission device of claim 2, wherein the first conductor and the second conductor are located on a surface of the at least one substrate, and the first conductor and the second conductor are respectively connected to the at least one light source and the at least one light-sensing element. See 7s and 16s in fig. 1.
 	Claim 7. The unidirectional transmission device of claim 1, wherein the optical signal is reflected twice to be received by the at least one light-sensing element.  See 20s reflected twice in fig. 1.
 	Claim 8. The unidirectional transmission device of claim 1, wherein the at least one recess comprises: a first reflecting surface (see the side wall of reflecting layer 5), configured to reflect the optical signal from the at least one light source; and a second reflecting surface (see the other side wall of reflecting layer 5), configured to reflect the optical signal from the first reflecting surface, and transmit the optical signal to the at least one light-sensing element.
 	Claim 9. The unidirectional transmission device of claim 1, wherein the at least one recess further comprises: a medium, configured to transmit the optical signal, wherein the medium comprises one of air, silicon, silica, polymer, and an element which is penetrable by light with wavelength ranges from 750nm to 1650nm.  See ¶0025: core layer (polymer), and ¶0011: wavelengths in the range of 450 nm-1700nm.
 	Claim 10. The unidirectional transmission device of claim 1, further comprising: a reflecting layer 5, disposed above the at least one substrate, wherein the at least one light source transmits the optical signal to the reflecting layer, and the reflecting layer reflects the optical signal to the at least one light-sensing element.  See fig. 1.
 	Claim 11. The unidirectional transmission device of claim 10, further comprising: a first conductor, wherein the at least one light source is disposed in the at least one recess, and connected to the first conductor; and
a second conductor, wherein the at least one light-sensing element is disposed in the at least one recess, and connected to the second conductor.  See ¶0037.
 	Claim 12. The unidirectional transmission device of claim 11, wherein the first conductor is isolated from the second conductor.  See fig. 1 and 4.
 	Claim 13. The unidirectional transmission device of claim 11, wherein the first conductor and the second conductor respectively penetrate the at least one substrate in order to connected to the at least one light source and the at least one light-sensing element.  See 14s.
 	Claim 14. The unidirectional transmission device of claim 11, wherein the first conductor and the second conductor respectively cover the at least one
substrate in order to connected to the at least one light source and the at least one light-sensing element.  See 7s and 16s covering the substrate in fig. 1 and 4.
 	Claim 21.A unidirectional transmission device, comprising:
at least one substrate 3 (fig. 1);
a reflecting layer 5, disposed above the at least one substrate;
at least one light source 1, disposed on the substrate, configured to transform an electrical signal into an optical signal, and transmit the optical signal to the reflecting layer; and
at least one light-sensing element 2, disposed on the substrate, configured to receive the optical signal from the reflecting layer, and transform the optical signal into the electrical signal.
 	Claim 22. The unidirectional transmission device of claim 21, further comprising: a first conductor 14, connected to the at least one light source; and
a second conductor 14, connected to the at least one light-sensing element.
 	Claim 23. The unidirectional transmission device of claim 22, wherein the first conductor is isolated from the second conductor.  See two different 14s in fig. 1.
 	Claim 24. The unidirectional transmission device of claim 22, wherein the first conductor and the second conductor respectively penetrate the at least one substrate in order to connected to the at least one light source and the at least one light-sensing element.  See fig. 1.
 	Claim 25. The unidirectional transmission device of claim 22, wherein the first conductor and the second conductor respectively cover the at least one substrate in order to connected to the at least one light source and the at least one light-sensing element.  See conductors 7s and 16s in fig. 1.
 	Re method claims 27-31, the claimed method steps are inherently met by the device claim, and the detail structural limitations are greatly discussed above.
Claim(s) 1, 10, 15-18, 21, and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPUB 2014/0070120 to Mitamura et al.
 	Mitamura shows at least on substrate comprising a first substrate 2 with a first recess 2d (see fig. 13, 16) and a second substrate 3 with a second recess 3d (see fig. 19), at least one light source 4, at least one light-sensing element 5, a curved surface reflecting layer (see ¶0079-0080: concave part 2d are functioning as a reflecting layer), wherein the first and second recesses are disposed face to face.  See fig. 13.
 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitamura.
 	Mitamura discloses every aspect of claimed invention except for the claimed conductor’s configuration.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device to include the conductor’s configuration since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.


 					   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883